--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ASSET ACQUISITION AGREEMENT


This Asset Acquisition Agreement (“Agreement”) is entered into by and between
YNOT Education, Inc. (“Seller”) and Benacquista Galleries, Inc., a Nevada
corporation (“BENACQUISTA” or “Buyer”) as of September 29, 2005. This Agreement
specifies the terms and conditions surrounding the acquisition by BENACQUISTA of
the website assets listed on Schedule 1 attached hereto (the “Assets”).



 
1.
Acquisition. Seller immediately transfers all right, title and interest to the
Assets to Buyer. In consideration for the transfer of the Assets, Buyer agrees
to pay Seller $150,000 in the form of a Promissory Note, to be executed
contemporaneously with this Agreement. There are no warranties express or
implied in the sale and physical delivery of the Assets and execution of any
other instruments necessary to transfer title of the Assets to Buyer constitute
the sole obligations of Seller hereunder, except as specifically enumerated
elsewhere in this Agreement.

 
2.
Seller’s Representations. . Seller hereby represents and warrants with respect
to each Assets that: (a) the Assets is an original Asset of Seller or that
Seller has obtained all rights necessary to use it in performance under this
Agreement; (b) to the best of Seller’s knowledge, neither the Assets nor any
element thereof will infringe any applicable intellectual property rights
(including, without limitation, copyrights, trademarks, trade secrets, moral
rights, contract and licensing rights) of any third party; (c) Seller has full
right and power to enter into and perform the obligations under this Agreement
without the consent of any third party; (d) by transfer of the Assets, Buyer
obtains all rights necessary to use and exploit the Assets for use on or in
connection with Buyer’s products and services or promotion or marketing of such
products or services; (e) except as disclosed by Seller to Buyer, the Assets
have not been previously published, broadcast or otherwise distributed elsewhere
in whole or in part by the Seller; (f) the Assets do not violate any right of
privacy or publicity of any person, whether contractual, statutory, common law
or otherwise; and (g) the Assets do not contain any libel or slander of any
person, thing, or enterprise. If Seller uses third parties to create any
products or to perform any services related to the Assets, then Seller
represents and warrants that Seller has obtained all of the necessary rights to
the Assets from all such third parties to the same extent as warranted above.
Contributor will indemnify and hold harmless Buyer, its parents, stockholders,
officers, directors, employees, sub-licensees, customers and agents
(collectively the “Indemnified Parties”) from any and all claims, losses,
liabilities, damages, expenses and costs (including attorneys’ fees and court
costs) that result from a breach of any representation or warranty of
Contributor (a “Claim”) set forth in Section 2 of this Agreement.

 
3.
Buyer’s Representations. Benacquista is a Nevada corporation in good standing
and has the authority to enter into this Agreement, which does not violate the
contractual rights of any party.


 
 

--------------------------------------------------------------------------------

 


 
4.
Notices. Any notice, demand, claim or other communication under this Agreement
shall be in writing and delivered personally or sent by certified mail, return
receipt requested, postage prepaid, or sent by facsimile or prepaid overnight
courier to the parties at the addresses as follows (or at such other addresses
as shall be specified by the parties by like notice): Such notice shall be
deemed delivered upon receipt against acknowledgment thereof if delivered
personally, on the third business day following mailing if sent by certified
mail, upon transmission against confirmation if sent by facsimile and on the
next business day if sent by overnight courier.

 
5.
Entire Agreement; Incorporation. This Agreement and the documents and
instruments and other agreements among the parties hereto as contemplated by or
referred to herein contain every obligation and understanding between the
parties relating to the subject matter hereof and merges all prior discussions,
negotiations, agreements and understandings, both written and oral, if any,
between them, and none of the parties shall be bound by any conditions,
definitions, understandings, warranties or representations other than as
expressly provided or referred to herein. All schedules, exhibits and other
documents and agreements executed and delivered pursuant hereto are incorporated
herein as if set forth in their entirety herein. 

 
6.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.

 
7.
Assignment. This Agreement may not be assigned by any party without the written
prior consent of the other parties, except with respect to the Promissory Note,
which may be freely assigned by Seller. Subject to the preceding sentence, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 
8.
Waiver and Amendment. Any representation, warranty, covenant, term or condition
of this Agreement which may legally be waived, may be waived, or the time of
performance thereof extended, at any time by the party hereto entitled to the
benefit thereof, and any term, condition or covenant hereof (including, without
limitation, the period during which any condition is to be satisfied or any
obligation performed) may be amended by the parties thereto at any time. Any
such waiver, extension or amendment shall be evidenced by an instrument in
writing executed on behalf of the party against whom such waiver, extension or
amendment is sought to be charged. No waiver by any party hereto, whether
express or implied, of its rights under any provision of this Agreement shall
constitute a waiver of such party’s rights under such provisions at any other
time or a waiver of such party’s rights under any other provision of this
Agreement. No failure by any party thereof to take any action against any breach
of this Agreement or default by another party shall constitute a waiver of the
former party’s right to enforce any provision of this Agreement or to take
action against such breach or default or any subsequent breach or default by
such other party.


 
 

--------------------------------------------------------------------------------

 


 
9.
Severability. In the event that any one or more of the provisions contained in
this Agreement, or the application thereof, shall be declared invalid, void or
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such invalid, void or unenforceable provision with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid, void or unenforceable provision.

 
10.
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. Facsimile signatures shall be deemed valid and
binding.

 
11.
Choice of Law. This Agreement shall be subject to the laws of the State of
Nevada without regard to conflicts of laws provision and each party agrees to be
bound to the jurisdiction of the courts of Clark County, Nevada and venue shall
be proper therein.



[Signature Page to Follow]
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have each executed and delivered this
Agreement as of the day and year first above written.
 

 
BENACQUISTA GALLERIES, INC.
 
 
By:/s/ James Price                                              
 
James Price
 
President and CEO
 
   
YNOT Education, inc.
 
 
By:/s/ Don Tolman                                             
 
Don Tolman
 
President



 


 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------